Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 6 are objected to because of the following informalities: in claim 3 line 3, insert the word “first” in front of wireless communication module. 
Regarding claim 6 (line 2), delete the word “the” inform of control information
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Har-Shai et al (U.S. 2015/0171789) {Har-Shai} in view of Li (U.S. 2014/0368047).
Regarding claim 1, Har-Shai teaches a photovoltaic power optimization system (see Fig. 1a), comprising: a plurality of photovoltaic panels (see photovoltaic panel 101, para 0043, Fig. 1a); a photovoltaic optimizing module array (see master circuit 103 a or circuit 103, para 0043-0045, Fig. 1a), comprising a plurality of photovoltaic optimizing modules connected in series (see master circuit 103 a or circuit 103 each column, para 0043-0045, 
Har-Shai fails to teach that the communication between the data center and inverter would be over a via power line.  
It’s well known in the art that power companies can monitor problems or power consumption or power metering over a power line.
Li in the field of power line communication system for solar panel systems teaches a power line communication routing system and method of operating the same in (see para 0027-0030, Fig. 1) comprising of photovoltaic panels (see solar panel 2, para 0028-0030, Fig. 1), inverters and a data center over a power line (see power line 4, Fig. 7).
Har-Shai and Li are in the field of renewable power generation using solar panel systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai with the teachings of Li by having power line communications in order to make it possible to monitor a power system by power facilities over a power line to determine power being produced by renewable energy sources connected to it and also, to reduce monitoring lines or busses.
Regarding claim 3, Har-Shai in view of Li disclose wherein the data center unit comprises a first wireless communication module and a power line communication module electrically connected to the wireless communication module (see para 0044, Fig. 1a; Har-Shai & power line 4 and data collection apparatus 6, Fig. 1: Li).
Regarding claim 4, Har-Shai in view of Li disclose wherein each of the photovoltaic optimizing modules comprises: a microcontroller (see Controller 122, para 0048, Fig. 1b), which collects data information of the photovoltaic power optimization system, and also controls the photovoltaic optimizing modules (see para 0048, Fig. 1b); and a second wireless communication module (see Transceiver 126, para 0045 Fig. 1a  103 a Fig. 1b para 0048).

Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Har-Shai in view of Li  as applied to claim 1 above, and further in view of Yoscovich et al (U.S. 2016/0254672).
Regarding claim 2, Har-Shai in view of Li disclose  photovoltaic power optimization system according to claim 1 {optimizing modules (see master circuit 103 a or circuit 103 Fig. 1a) which have transceiver in them (see Transceiver 126 Fig. 1b) and can communicate wirelessly}, yet fail to disclose wherein the photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly.
 Yoscovich teaches a power system  wherein photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly (see voltage-compensation circuit 307, Figs. 3a, 3b, 5, 7, 9, para 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai in view of Li with the teachings of Yoscovich by having the photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly in order to in order to allow wireless communication that can reduce the amount of wiring and reduce cost associated with managing the power generation system.  
Regarding claim 7, Har-Shai in view of Li disclose the photovoltaic power optimization system according to claim 4 {optimizing modules (see master circuit 103 a or circuit 103 Fig. 1a) which have transceiver in them (see Transceiver 126 Fig. 1b) and can communicate wirelessly}, yet fail to disclose, wherein the second wireless communication module communicates wirelessly with the second wireless communication module of the adjacent photovoltaic optimizing module.
Yoscovich teaches a power system  wherein photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly (see voltage-compensation circuit 307, Figs. 3a, 3b, 5, 7, 9, para 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai in view of Li with the teachings of Yoscovich by having the photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly in order to in order to allow wireless communication that can reduce the amount of wiring and reduce cost associated with managing the power generation system.  
Regarding claim 8 and 9, The combination of Har-Shai, Li in further view of Yoscovich disclose wherein the wireless communication adopts WiFi and/or Zigbee communication protocol (see para 0087 of Yoscovic) and would have been obvious to one of ordinary skill in the art before the claimed invention to adopt short range communication protocols,  with low power and providing cost advantages.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Har-Shai in view of Li as applied to claim 4 above, and further in view of  Somani (U.S. 2018/0329382).
Regarding claim 5, Har-Shai in view of Li disclose the photovoltaic power optimization system according to claim 4 which communicates via a first wireless module, second wireless module and a power line based on the explanation as set forth regarding claims 1 and 4, but fail to disclose wherein the collected data information is transmitted to the data center unit via each of the photovoltaic optimizing module, and the data center unit transmits the collected data information to the inverter via the power line communication module.
Somani teaches a power system wherein collected data information is transmitted the data center unit (see master controller 210, Fig. 2) via the photovoltaic optimizing module (see, power converter 130, para 0059, Fig. 2), and the data center unit transmits the collected data information to the inverter (see master controller 210, para 0059, Fig. 2) via the line communication module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai in view of Li with the teachings of Somani in order to in order to control desired power to loads avoid overvoltage and store excess power for instance in a storage device such as a battery for future use.  
Regarding claim 6, Har-Shai in view of Li disclose the photovoltaic power optimization system according to claim 4 which communicates via a first wireless module, second wireless module and a power line based on the explanation as set forth regarding claims 1 and 4, but fail the inverter transmits the control information to the power line communication module of the data center unit via power line, and the data center unit transmits the control information to the communication modules of the photovoltaic optimizing modules via the communication module.
Somani teaches a power system wherein an inverter (see power inverter 120, Fig. 2) sends control information to a master controller, read as a data center (see master controller 210, para 0059, Fig. 2) and eventually to an optimizing module (see, power converter 130, para 0098, Fig. 2).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai in view of Li with the teachings of Somani in order to in order to control desired power to loads avoid overvoltage and store excess power for instance in a storage device such as a battery for future use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        March 11, 2021